Case 3:20-cv-00561-JAG-EWH Document 10 Filed 12/17/20 Page 1 of 2 PagelD# 43

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ANDARION LORENZO MCINNIS,
Petitioner,
v. Civil Action No. 3:20CV561
JOHN A. WOODSON,
Respondent.
MEMORANDUM OPINION

Petitioner, a Virginia state prisoner proceeding pro se, submitted a 28 U.S.C. § 2254
petition. By Memorandum Order entered on November 20, 2020, the Court directed Petitioner,
within eleven (11) days of the date of entry thereof, to pay the $5.00 filing fee or explain any
special circumstances that would warrant excusing payment of the filing fee. The Court warned
Petitioner it would dismiss the action if Petitioner did not pay the filing fee or explain any special
circumstances that would warrant excusing payment of the filing fee. More than eleven (11) days
have elapsed since the entry of the November 20, 2020 Memorandum Order, and Petitioner has
not responded. Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

An appeal may not be taken from the final order in a § 2254 proceeding unless a judge
issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will
not issue unless a prisoner makes ‘a substantial showing of the denial of a constitutional right.”
28 U.S.C. § 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate
whether (or, for that matter, agree that) the petition should have been resolved in a different manner
or that the issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack

v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n4
Case 3:20-cv-00561-JAG-EWH Document 10 Filed 12/17/20 Page 2 of 2 PagelD# 44

(1983)). No law or evidence suggests that Petitioner is entitled to further consideration in this
matter. A certificate of appealability will be DENIED.

An appropriate Order shall accompany this Memorandum Opinion.

 

Is/ ky

John A. Gibney, Jr. 7 A
United es Distri
Date:| 7 December 2020 MESES District Ju *

Richmond, Virginia

 

 

 
